Citation Nr: 1232504	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  08-26 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service connected posttraumatic stress disorder (PTSD) and diabetes mellitus.    


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from October 1964 to October 1968. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied service connection for hypertension.   

The Veteran testified before a Veterans Law Judge (VLJ) at a hearing at the RO in March 2011.  A transcript of the hearing is of record.  

In August 2011 the Board remanded the Veteran's claim for additional development.  

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for hypertension, to include as secondary to service connected PTSD and diabetes mellitus.    

The VLJ before whom the Veteran testified in March 2011 is no longer a Board employee and, in an August 2012 letter, the Veteran indicated that he wished to appear at a new Board hearing held a local RO.  On these facts, the Board finds that there remains an outstanding request for a Board hearing.  Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  Since the RO schedules Travel Board hearings, a remand of this matter to the RO is warranted.


Accordingly, the case is REMANDED for the following:

Schedule the Veteran for a Board hearing at the RO before a Veterans Law Judge, pursuant to his August 2012 request.  

The appellant has the right to submit additional evidence and argument on the  matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


